

Exhibit 10.8
 
SELECTIVE INSURANCE GROUP, INC.
2005 OMNIBUS STOCK PLAN
DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
 
This DIRECTOR RESTRICTED STOCK UNIT AGREEMENT (the “Restricted Stock Unit
Agreement”) is made and entered into as of _____________, 201__ (the “Date of
Grant”), by and between Selective Insurance Group, Inc., a New Jersey
corporation (the “Company”) and [DIRECTOR] (the “Recipient”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Selective Insurance Group, Inc. 2005 Omnibus Stock Plan, as amended (the
“Plan”); and
 
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board has approved the grant of Restricted Stock Units pursuant to the Plan, as
hereinafter defined, to the Recipient as set forth below;
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
 
1.           Definitions.  Capitalized terms which are not defined herein shall
have the meanings set forth in the Plan.
 
2.           Grant of Restricted Stock Units.  The Company hereby grants to the
Recipient an award of _________ Restricted Stock Units, subject to all of the
terms and conditions of this Restricted Stock Unit Agreement and the Plan.
 
3.           Entitlement to Settlement.  The Recipient shall become entitled to
settlement of his or her Restricted Stock Units upon the earliest of the
following dates (any such date on which the Recipient becomes entitled to
settlement of a Restricted Stock Unit pursuant to this Section 3, a “Settlement
Date”):
 
(a)           the applicable anniversary date set forth below, provided that the
Recipient continuously serves as a member of the Board of the Company from the
Date of Grant through to the applicable anniversary date:
 
Date
 
Percentage Settled
     
[  ]
 
[  ]1

 
(b)           if the Recipient ceases to be a member of the Board for any reason
other than Cause, the Recipient’s “separation from service,” within the meaning
of Section 409A of the Code and Treas. Reg. Section 1.409A-1(h), from the
Company; and
 

--------------------------------------------------------------------------------

1 [Actual dates and vesting percentages to be determined by the Committee at the
time of grant.]

 

--------------------------------------------------------------------------------

 

(c)           the occurrence of a Change in Control which also qualifies as a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, as described in
Section 409A of the Code and Treas. Reg. Section 1.409A-3(i)(5).
 
Notwithstanding the foregoing, if the Recipient ceases to be a member of the
Board by reason of Cause prior to an applicable Settlement Date, the Recipient
shall not be entitled to settlement of any Restricted Stock Units and all such
Restricted Stock Units shall immediately be forfeited.
 
4.           Dividend Equivalents.  Upon the Settlement Date of a Restricted
Stock Unit, the Recipient shall also be entitled to receive the Fair Market
Value of that number of shares of Company Stock that would have been payable had
the aggregate dividends paid with respect to a share of Company Stock during the
period commencing on the Date of Grant of the Restricted Stock Unit and
terminating on the Settlement Date been immediately reinvested in Company Stock
on the dividend payment date.  All such dividend equivalents shall be subject to
the same forfeiture requirements as apply to the Restricted Stock Units, and
shall be paid to the Recipient in shares of Company Stock (with any fractional
shares paid in cash) in accordance with, and at the same time as, settlement of
the Restricted Stock Units to which they are related.
 
5.           Restrictions on Transfer.  The Restricted Stock Units may not be
sold, assigned, hypothecated, pledged or otherwise transferred or encumbered in
any manner except (i) by will or the laws of descent and distribution or (ii) as
may be permitted by the Committee to the extent provided under the Plan.
 
6.           Settlement of Restricted Stock Units.  The Company shall deliver to
the Recipient (or, if applicable, the Recipient’s designated beneficiary or
legal representative) that number of shares of Company Stock as is equal to the
number of Restricted Stock Units covered by this Restricted Stock Unit Agreement
for which the Recipient is entitled to settlement as soon as administratively
practicable after the applicable Settlement Date, but in no event later than the
end of the calendar year in which the Settlement Date occurs.
 
7.           No Rights as a Shareholder.  Until shares of Company Stock are
issued, if at all, in satisfaction of the Company’s obligations under this
Restricted Stock Unit Agreement, the Recipient shall have no rights as a
shareholder.
 
8.           Notices.  Any notice required or permitted under this Restricted
Stock Unit Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Recipient either at the Recipient’s address as last known by
the Company or such other address as the Recipient may designate in writing to
the Company.
 
9.           Securities Laws Requirements.  The Company shall not be obligated
to transfer any shares of Company Stock issued in settlement of this Restricted
Stock Unit grant from the Recipient to another party, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act of 1933, as
amended from time to time (or any other federal or state statutes having similar
requirements as may be in effect at that time).  Further, the Company may
require as a condition of transfer of any shares to the Recipient that the
Recipient furnish a written representation that he or she is holding the shares
for investment and not with a view to resale or distribution to the public.

 
2

--------------------------------------------------------------------------------

 

10.         Protections Against Violations of Constituent Documents.  No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the shares of Company
Stock deliverable following the vesting of the Restricted Stock Units by any
holder thereof in violation of the provisions of the Certificate of
Incorporation or the By-Laws of the Company, shall be valid, and the Company
will not transfer any of said shares of Company Stock on its books nor will the
holder of any of said Company Stock be entitled to vote, nor will any dividends
be paid thereon, unless and until there has been full compliance with said
provisions to the satisfaction of the Company.  The foregoing restrictions are
in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.
 
11.         Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Restricted Stock Unit Agreement shall
in no way be construed to be a waiver of such provision or of any other
provision hereof.
 
12.         Governing Law.  This Restricted Stock Unit Agreement shall be
governed by and construed according to the laws of the State of New Jersey
without regard to its principles of conflict of laws.
 
13.         Amendments.  Except as otherwise provided under the Plan, this
Restricted Stock Unit Agreement may be amended or modified at any time only by
an instrument in writing signed by each of the parties hereto.
 
14.         Survival of Terms.  This Restricted Stock Unit Agreement shall apply
to and bind the Recipient and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.
 
15.         Agreement Not a Contract for Services.  Neither the grant of
Restricted Stock Units, the execution of this Restricted Stock Unit Agreement
nor any other action taken pursuant to this Restricted Stock Unit Agreement
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Recipient has a right to continue to provide services as an
officer, director, employee or consultant of the Company for any period of time
or at any specific rate of compensation.
 
16.         Severability.  If a provision of this Restricted Stock Unit
Agreement is held invalid by a court of competent jurisdiction, the remaining
provisions will nonetheless be enforceable according to their terms.  Further,
if any provision is held to be over broad as written, that provision shall be
amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and enforced as amended.
 
17.         Incorporation of Plan; Acknowledgment.  The Restricted Stock Unit
Award is granted pursuant to the Plan, and the Restricted Stock Units and this
Restricted Stock Unit Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Restricted Stock Unit Agreement by reference
or are expressly cited. By signing this Restricted Stock Unit Agreement, the
Recipient acknowledges having received and read a copy of the Plan.
 
(The remainder of this page is intentionally left blank)

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.

 

 
SELECTIVE INSURANCE GROUP, INC.
     
  
 
By:
 
Title:
     
  
 
[DIRECTOR]

 
 
4

--------------------------------------------------------------------------------

 